Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were received on 7/23/2022 and are hereby examined in this non-final office action.
Drawings
The following drawings are objected to because they are illegible.
Figures 7, 8, 10-15, 17-21, & 27.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 falls within the category of a method/process.
Claim 19 falls within the category of a computer program product.
Claim 20 falls within the category of a machine.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites a [] method comprising: at an availability time associated with a plurality of periodically updated data sources, retrieving a plurality of periodically updated data objects []; performing an aggregate join operation across the plurality of periodically updated data objects to generate an updated joined periodic data object; updating a joined periodic data object []; causing a triggering event detection data object to detect one or more qualified updates to the joined periodic data object and, in response to detecting the one or more qualified updates, generate a training trigger event data object, wherein the training event data object defines a persistent data time window []; generating a persistently updated data object by retrieving data [] in accordance with the persistent data time window; [] performing one or more predictive inferences to generate one or more predictions and for performing one or more prediction-based actions based, at least in part, on the one or more predictions.  The claim, under its broadest reasonable interpretation, is directed to collecting data to make a prediction about logistics transportation.  The claim is a commercial/legal interaction and/or a concept that can be performed in the mind and therefore falls with the “Certain Methods of Organizing Human Activity” and “Mental processes” groupings of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a plurality of periodically updated data sources, one or more persistently updated data sources, generating the non-persistent-input machine learning model, and deploying the non-persistent-input machine learning model are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B  - The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 1. The claim narrows the additional element of deploying the non-persistent-input machine learning model by causing a model deployment routine that is configured to generate a deployed model data object on a machine learning platform and to provide an end-point configuration data object for the deployed model data object but that does not change the analysis at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 5. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 1. The claim also adds the additional elements of a load pasting database, a carrier computing entity with an interactive user interface but does not change the analysis at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 merely further narrows the abstract idea of claim 9. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 merely further narrows the abstract idea of claim 1. The claim also adds the additional elements of a carrier database but does not change the analysis at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 11. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 11. The claim also adds the additional element of a load database, and a shipper computing entity with an interactive user interface but does not change the analysis at Step 2A Prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 merely further narrows the abstract idea of claim 12. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 merely further narrows the abstract idea of claim 12. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 merely further narrows the abstract idea of claim 14. The claim also adds the additional element of a carrier computing entity but does not change the analysis at Step 2A Prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 merely further narrows the abstract idea of claim 12. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] at an availability time associated with a plurality of periodically updated data sources, retrieving a plurality of periodically updated data objects []; performing an aggregate join operation across the plurality of periodically updated data objects to generate an updated joined periodic data object; updating a joined periodic data object []; causing a triggering event detection data object to detect one or more qualified updates to the joined periodic data object and, in response to detecting the one or more qualified updates, generate a training trigger event data object, wherein the training event data object defines a persistent data time window []; generating a persistently updated data object by retrieving data [] in accordance with the persistent data time window; [] performing one or more predictive inferences to generate one or more predictions and for performing one or more prediction-based actions based, at least in part, on the one or more predictions.  The claim, under its broadest reasonable interpretation, is directed to collecting data to make a prediction about logistics transportation.  The claim is a commercial/legal interaction and/or a concept that can be performed in the mind and therefore falls with the “Certain Methods of Organizing Human Activity” and “Mental processes” groupings of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a computer program product for performing predictive data analysis using a non-persistent-input machine learning model, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, a plurality of periodically updated data sources, one or more persistently updated data sources, generating the non-persistent-input machine learning model, and deploying the non-persistent-input machine learning model are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B  - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] at an availability time associated with a plurality of periodically updated data sources, retrieving a plurality of periodically updated data objects []; performing an aggregate join operation across the plurality of periodically updated data objects to generate an updated joined periodic data object; updating a joined periodic data object []; causing a triggering event detection data object to detect one or more qualified updates to the joined periodic data object and, in response to detecting the one or more qualified updates, generate a training trigger event data object, wherein the training event data object defines a persistent data time window []; generating a persistently updated data object by retrieving data [] in accordance with the persistent data time window; [] performing one or more predictive inferences to generate one or more predictions and for performing one or more prediction-based actions based, at least in part, on the one or more predictions.  The claim, under its broadest reasonable interpretation, is directed to collecting data to make a prediction about logistics transportation.  The claim is a commercial/legal interaction and/or a concept that can be performed in the mind and therefore falls with the “Certain Methods of Organizing Human Activity” and “Mental processes” groupings of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of an apparatus for performing predictive data analysis using a non-persistent-input machine learning model, the apparatus comprising at least one processor and at least one memory including program code, a plurality of periodically updated data sources, one or more persistently updated data sources, generating the non-persistent-input machine learning model, and deploying the non-persistent-input machine learning model are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B  - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-15, & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2018/0349849 A1, hereinafter “Jones,” in view of Pre-grant Publication No.: US 2019/0213500 A1, hereinafter “Chowdhary.”
Claim 1: Jones, as shown, teaches:
at an availability time associated with a plurality of periodically updated data sources, retrieving a plurality of periodically updated data objects from the plurality of periodically updated data sources;  (Jones [0051], “if a computer program is given access to driver communications, the information from the communications can be used to determine a "next load" availability for the driver…”; See also ) 
performing an aggregate join operation across the plurality of periodically updated data objects to generate an updated joined periodic data object; (Jones [0056], “The information in these messages are then parsed to determine if they contain information related to "next load" availability. In addition, if a program is able to link driver location information, for example cell phone location, with the parsed information from communications, the location can be used to augment the parsed information.  Further information related to initial driver plans, when available, is used in combination with the parsed information from messages and location data…”; See also [0058] – [0061])
updating a joined periodic data object in a storage medium based, at least in part, on the updated joined periodic data object; (Jones [0068], “The data itself is already in its desired format, and so it is used as-is or combined with qualifying data as will be described below…”; See also [0069])
causing a triggering event detection data object to detect one or more qualified updates to the joined periodic data object and, in response to detecting the one or more qualified updates, generate a training trigger event data object, wherein the training event data object defines a persistent data time window for one or more persistently updated data sources; (Jones [0069], “When a direct communication is received, it is automatically reviewed to determine if it is in a suitable format for entry into a "capacity" database, with only rote manipulation. If the data is not in a suitable format, then the message data is parsed to associate the data with suitable fields. A portion of the data necessary to fill in the fields is used to populate the fields, and data that is not necessary for population of the fields is not used…”)
generating a persistently updated data object by retrieving data from the one or more persistently updated data sources in accordance with the persistent data time window; (Jones [0082], “The information is combined with location information from the driver's communication device or from an external source. This allows the information parsed from the message to be associated with the location information, which can be used to refine the information available from the parsed data obtained from the communication…”)
generating the non-persistent-input machine learning model based, at least in part, on the persistently updated training data object and the joined periodic data object; and (Jones [0080], “the parsing of the driver communications is performed by (computer) machine processing…”)

Jones teaches “communication analysis for augmenting data aggregation useful in associating the availability of a transportation service provider (TSP), driver or transportation resource with demand for transportation” ([0002]).  Jones contemplates using machine learning models to analyze data, but doesn’t explicitly teach using a machine learning model to generate an optimal price of a shipment as shown by Chowdhary:
deploying the non-persistent-input machine learning model for performing one or more predictive inferences to generate one or more predictions and for performing one or more prediction-based actions based, at least in part, on the one or more predictions. (Chowdhary [0036], “Referring back to FIG. 1, the output 128 of the processing of the analytics components may include optimal pricing, price influencer breakdown, what-if calculator, and quote segment dashboard…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones with the teachings of Chowdhary since, “[p]ricing of air cargo depends on a mix of long term contracts and spot market pricing. At present the spot pricing is performed manually or based on standard rate sheet. Each pricing request may include pricing for several routes with large number of variability. The combination of routing network and large number of variables for each spot pricing request renders the problem very complex. At present there is a lack of off-the-shelf system tools for spot pricing at the necessary scale.” (Chowdhary [0002])
Claim 2: Jones/Chowdhary, as shown above, teaches all the limitations of claim 1.  Jones also teaches: 
wherein the persistent data time window is determined based, at least in part, on the availability time. (Jones [0082], “The information is combined with location information from the driver's communication device or from an external source. This allows the information parsed from the message to be associated with the location information, which can be used to refine the information available from the parsed data obtained from the communication…”)
Claim 3: Jones/Chowdhary, as shown above, teaches all the limitations of claim 1.  Jones doesn’t explicitly teach the following; however, Chowdhary teaches:
wherein the availability time of the plurality of periodically updated data sources is determined to be subsequent to each per-data-source availability time for a periodically updated data source of the plurality of periodically updated data sources. (Chowdhary [0019], “Automatic clustering 102 may receive as input OD data such as different routes, historical quotes associated with transporting cargo via those routes.”)
Jones teaches “communication analysis for augmenting data aggregation useful in associating the availability of a transportation service provider (TSP), driver or transportation resource with demand for transportation” ([0002]).  In addition, Chowdhary teaches training a machine to automate spot pricing of logistics services.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones with the teachings of Chowdhary since, “[p]ricing of air cargo depends on a mix of long term contracts and spot market pricing. At present the spot pricing is performed manually or based on standard rate sheet. Each pricing request may include pricing for several routes with large number of variability. The combination of routing network and large number of variables for each spot pricing request renders the problem very complex. At present there is a lack of off-the-shelf system tools for spot pricing at the necessary scale.” (Chowdhary [0002])
Claim 4: Jones/Chowdhary, as shown above, teaches all the limitations of claim 1.  Jones doesn’t explicitly teach the following; however, Chowdhary teaches:
wherein: the training event data object further defines one or more training configuration properties for generating the non-persistent-input machine learning model; and (Chowdhary [0030], “Price influence ranking and selection 104 may include variable selection. Variable selection finds relevant price influencers for each quote cluster without over-fitting by automatically filtering most important price influencers from a pool of influencers 116 via LASSO technique and cross-validation…”)
generating the non-persistent-input machine learning model is performed based, at least in part, on the one or more training configuration properties. (Chowdhary [0030], “The methodology of the present disclosure in one embodiment uses this rule selection to select the best nodes to include in the clustering. These rule requirements may function as a third criterion for variable selection (determining the most important price influencers).”; See Also [0031] – [0032] – [0032])
Jones teaches “communication analysis for augmenting data aggregation useful in associating the availability of a transportation service provider (TSP), driver or transportation resource with demand for transportation” ([0002]).  In addition, Chowdhary teaches training a machine to automate spot pricing of logistics services.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones with the teachings of Chowdhary since, “[p]ricing of air cargo depends on a mix of long term contracts and spot market pricing. At present the spot pricing is performed manually or based on standard rate sheet. Each pricing request may include pricing for several routes with large number of variability. The combination of routing network and large number of variables for each spot pricing request renders the problem very complex. At present there is a lack of off-the-shelf system tools for spot pricing at the necessary scale.” (Chowdhary [0002])
Claim 5: Jones/Chowdhary, as shown above, teaches all the limitations of claim 1.  Jones doesn’t explicitly teach the following; however, Chowdhary teaches:
wherein deploying the non-persistent-input machine learning model comprises: causing a model deployment routine that is configured to generate a deployed model data object on a machine learning platform and to provide an end-point configuration data object for the deployed model data object. (Chowdhary [0037], “Referring back to FIG. 1, the output 128 of the processing of the analytics components may include optimal pricing, price influencer breakdown, what-if calculator, and quote segment dashboard…”) 
Jones teaches “communication analysis for augmenting data aggregation useful in associating the availability of a transportation service provider (TSP), driver or transportation resource with demand for transportation” ([0002]).  In addition, Chowdhary teaches training a machine to automate spot pricing of logistics services.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones with the teachings of Chowdhary since, “[p]ricing of air cargo depends on a mix of long term contracts and spot market pricing. At present the spot pricing is performed manually or based on standard rate sheet. Each pricing request may include pricing for several routes with large number of variability. The combination of routing network and large number of variables for each spot pricing request renders the problem very complex. At present there is a lack of off-the-shelf system tools for spot pricing at the necessary scale.” (Chowdhary [0002])
Claim 6: Jones/Chowdhary, as shown above, teaches all the limitations of claim 5.  Jones doesn’t explicitly teach the following; however, Chowdhary teaches:
wherein performing the one or more predictive inferences comprises: causing a predictive inference routine to trigger the end-point configuration data object to process an input periodic data object and an input persistent data object in accordance with the deployed model data object to generate the one or more predictions. (Chowdhary [0037], “Referring back to FIG. 1, the output 128 of the processing of the analytics components may include optimal pricing, price influencer breakdown, what-if calculator, and quote segment dashboard…”)
Jones teaches “communication analysis for augmenting data aggregation useful in associating the availability of a transportation service provider (TSP), driver or transportation resource with demand for transportation” ([0002]).  In addition, Chowdhary teaches training a machine to automate spot pricing of logistics services. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones with the teachings of Chowdhary since, “[p]ricing of air cargo depends on a mix of long term contracts and spot market pricing. At present the spot pricing is performed manually or based on standard rate sheet. Each pricing request may include pricing for several routes with large number of variability. The combination of routing network and large number of variables for each spot pricing request renders the problem very complex. At present there is a lack of off-the-shelf system tools for spot pricing at the necessary scale.” (Chowdhary [0002])
Claim 7:  Jones/Chowdhary, as shown above, teaches all the limitations of claim 1.  Jones also teaches:
wherein detecting a qualified update of the one or more qualified updates comprises: determining an occurred update to the joined periodic data object, and determining whether the occurred update conforms to one or more update qualification criteria. (Jones [0080], “Advantageously, the parsing of the driver communications is performed by (computer) machine processing…”)
Claim 11: Jones/Chowdhary, as shown above, teaches all the limitations of claim 1.  Jones also teaches:
storing one or more carrier profiles in a carrier database, each of the one or more carrier profiles comprising preferred load criteria, wherein the preferred load criteria are determined based on the one or more predictive inferences; (Jones [0077 – [0079], “Interpretive harvesting is used to extract data from driver communications such as email which may indicate capacity. This data is used in two manners: 1. Determining if the driver has capacity, and, if so, estimating time of availability; and 2. Using the parsed information from the email in order to convert the information to a format for bidding on the load.”)
receiving a load posting; (Jones [0085, “The shipper or customer 113 provides to the shipment processing center 111 a request, which identifies the transportation service as will be described infra…”)
determining based on preferred load criteria of a first carrier profile whether the load posting satisfies the preferred load criteria; (Jones [0087], “The selection of the bid could be made by the customer 113 or could be made by the shipment processing center 111 on the basis of criteria provided by the customer.”; See also [0089])
responsive to a determination that the load posting satisfies the preferred load criteria, generating and providing a preferred load notification/indication, wherein the preferred load notification/indication is provided such that a carrier computing entity associated with a carrier corresponding to the first carrier profile receives the preferred load notification/indication, the preferred load notification/indication comprising a link to the load posting; and (Jones [0118], “The transportation request is parsed by extracting data in order to obtain criteria needed to fulfill the transportation request. If done correctly, the criteria for the transportation request will be an accurate description of the desired transportation service and the transportation lane. The criteria are then distributed as a request for bids.”)
responsive to a determination that the load posting does not satisfy the preferred load criteria, not generating and providing the preferred load notification/indication. (Jones [0087], “The selection of the bid could be made by the customer 113 or could be made by the shipment processing center 111 on the basis of criteria provided by the customer.”)
Claim 12: Jones/Chowdhary, as shown above, teaches all the limitations of claim 11.  Jones also teaches:
wherein the preferred load criteria include one or more of a pick-up area, a delivery area, a day of the week, a minimum transportation fee value, or an equipment type. (Jones [0136], “TSPs, including TSPs represented by other networks are matched to the shipper based on preference, service areas and profile metrics of the aggregating carrier and of the TSPs from that aggregating carrier or the TSPs directly and bids are solicited (step 221)…”)
Claim 13: Jones/Chowdhary, as shown above, teaches all the limitations of claim 1.  Jones also teaches:
receiving load information/data corresponding to a first load, the load information/data comprising a pick-up time/window, wherein the pick-up time/window is determined based on the one or more predictive inferences; (Jones [0082], “The information is combined with location information from the driver's communication device or from an external source. This allows the information parsed from the message to be associated with the location information, which can be used to refine the information available from the parsed data obtained from the communication. Nonlimiting examples of refinement include clarification of location of availability, and estimates of time of availability.”)
identifying one or more load postings stored in a load database that are similar to the first load, wherein a load posting stored in the load database is similar to the first load if at least one of (a) a transportation path of a load posting at least partially overlaps a transportation path for the first load, the transportation path being a route from a pick-up location of a load to a delivery location of a load or (b) a transportation period of the load posting at least partially overlaps a transportation period for the first load, the transportation period being the time period between a pick-up time/window for the load and a delivery time/window for the load; (Jones [0149], “In some cases, the TSP has already made arrangements for one leg (typically the front haul) but needs to use a bidding process or negotiate for the other leg or legs…”)
accessing transportation fee values from the identified one or more load postings; - 76 - AttyDktNo: 060965/547260(Jones [0151], “By way of nonlimiting example, the optimization data may be obtained by using one of publicly available databases, and historic data obtained for a plurality of lanes corresponding to at least one origin or destination of the TSP…”)
based on at least one of (a) the transportation fee values, (b) an amount of time between a current time and the pick-up time/window, or (c) a volume of load postings having overlapping transportation periods that at least partially overlap with the transportation period of the first load, determining a suggested transportation fee value for the first load; and (Jones [0118], “The transportation request is parsed by extracting data in order to obtain criteria needed to fulfill the transportation request. If done correctly, the criteria for the transportation request will be an accurate description of the desired transportation service and the transportation lane. The criteria are then distributed as a request for bids.”)
providing the suggested transportation fee value such that a shipper computing entity receives the suggested transportation fee value and provides the suggested transportation fee value via a shipper interactive user interface. (Jones [0093], “The matching of bids for transportation services with users of transportation services can comprise accepting bids for moving cargo by TSPs for shipments or accepting bids for transporting passengers, as well as other transportation services operating on an "origin/destination" model…”)
Claim 14: Jones/Chowdhary, as shown above, teaches all the limitations of claim 12.  Jones also teaches:
receiving a load posting information/data object comprising a transportation fee value for the first load and storing a load posting based on the load posting information/data object within the load database. (Jones [0134], “The quote is received (step 211), and when received, the shipper's profile is checked (step 212), including potentially checking shipper preferences, volume, commitment, financial health, payment history and requirements (step 213). Pricing is estimated based on market condition and shipper preferences or pricing is determined by instantly receiving costing information and applying a margin (step 214), with pricing factors generated by use of a pricing engine (step 215) which can estimate market pricing and uses shipper preferences and attributes to provide pricing estimates according to market conditions and the shipping requirements as specified by the shipper, which are accessed from a shipper database (step 213).”)
Claim 15: Jones/Chowdhary, as shown above, teaches all the limitations of claim 12.  Jones also teaches:
receiving a load posting information/data object corresponding to the first load and comprising an indication that a transportation fee value for the first load is to be dynamically determined and storing a load posting based on the load posting information/data object within the database. (Jones [0135], “The step of estimating pricing (step 214) provides an estimate of cost…In such a case, it is possible to estimate instant costing. It is then possible to apply a margin and then generate a price within a short time period…”; See also [0134])
Claim 17: Jones/Chowdhary, as shown above, teaches all the limitations of claim 15.  Jones also teaches:
wherein the dynamic transportation fee value is determined based on one or more of (a) transportation fee values associated with one or more load postings having at least partially overlapping transportation paths, (b) transportation fee values associated with one or more load postings having at least partially overlapping transportation periods, (c) an amount of time between the current time and the pick-up time/window, (d) a volume of load postings having transportation periods that at least partially overlap with the transportation period of the first load, (e) a volume of load postings having transportation paths that at least partially overlap with the transportation path of the first load, (f) a number of times the load posting corresponding to the first load has been provided to a carrier computing entity, (g) a rating associated with the shipper, or (h) a rating associated with the carrier. (Jones [0134], “Pricing is estimated based on market condition and shipper preferences or pricing is determined by instantly receiving costing information and applying a margin (step 214), with pricing factors generated by use of a pricing engine (step 215) which can estimate market pricing and uses shipper preferences and attributes to provide pricing estimates according to market conditions and the shipping requirements as specified by the shipper, which are accessed from a shipper database (step 213).”; See also [0127])
Claim 18: Jones/Chowdhary, as shown above, teaches all the limitations of claim 12.  Jones also teaches:
wherein the suggested transportation value is determined based on shipper ranking for a shipper of the first load. (Jones [0123], “The prices are quoted to the shipper in an ordered format. The quotes can be arranged according to an order desired by the shipper, such as by price order, by listing according to option, by reputation of the TSP or by estimated time for delivery. The shipper then selects a price quote. Alternatively, the shipper may select a priority of criteria by which the TSP is selected…”; See also [0124] – [0127])
Claim 19: Jones, as shown, teaches:
at an availability time associated with a plurality of periodically updated data sources, retrieve a plurality of periodically updated data objects from the plurality of periodically updated data sources;  (Jones [0051], “if a computer program is given access to driver communications, the information from the communications can be used to determine a "next load" availability for the driver…”; See also ) 
perform an aggregate join operation across the plurality of periodically updated data objects to generate an updated joined periodic data object; (Jones [0056], “The information in these messages are then parsed to determine if they contain information related to "next load" availability. In addition, if a program is able to link driver location information, for example cell phone location, with the parsed information from communications, the location can be used to augment the parsed information.  Further information related to initial driver plans, when available, is used in combination with the parsed information from messages and location data…”; See also [0058] – [0061])
update a joined periodic data object in a storage medium based, at least in part, on the updated joined periodic data object; (Jones [0068], “The data itself is already in its desired format, and so it is used as-is or combined with qualifying data as will be described below…”; See also [0069])
cause a triggering event detection data object to detect one or more qualified updates to the joined periodic data object and, in response to detecting the one or more qualified updates, generate a training trigger event data object, wherein the training event data object defines a persistent data time window for one or more persistently updated data sources; (Jones [0069], “When a direct communication is received, it is automatically reviewed to determine if it is in a suitable format for entry into a "capacity" database, with only rote manipulation. If the data is not in a suitable format, then the message data is parsed to associate the data with suitable fields. A portion of the data necessary to fill in the fields is used to populate the fields, and data that is not necessary for population of the fields is not used…”)
generate a persistently updated data object by retrieving data from the one or more persistently updated data sources in accordance with the persistent data time window; (Jones [0082], “The information is combined with location information from the driver's communication device or from an external source. This allows the information parsed from the message to be associated with the location information, which can be used to refine the information available from the parsed data obtained from the communication…”)
generate the non-persistent-input machine learning model based, at least in part, on the persistently updated training data object and the joined periodic data object; and (Jones [0080], “the parsing of the driver communications is performed by (computer) machine processing…”)

Jones teaches “communication analysis for augmenting data aggregation useful in associating the availability of a transportation service provider (TSP), driver or transportation resource with demand for transportation” ([0002]).  Jones contemplates using machine learning models to analyze data, but doesn’t explicitly teach using a machine learning model to generate an optimal price of a shipment as shown by Chowdhary:
deploy the non-persistent-input machine learning model for performing one or more predictive inferences to generate one or more predictions and for performing one or more prediction-based actions based, at least in part, on the one or more predictions. (Chowdhary [0036], “Referring back to FIG. 1, the output 128 of the processing of the analytics components may include optimal pricing, price influencer breakdown, what-if calculator, and quote segment dashboard…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones with the teachings of Chowdhary since, “[p]ricing of air cargo depends on a mix of long term contracts and spot market pricing. At present the spot pricing is performed manually or based on standard rate sheet. Each pricing request may include pricing for several routes with large number of variability. The combination of routing network and large number of variables for each spot pricing request renders the problem very complex. At present there is a lack of off-the-shelf system tools for spot pricing at the necessary scale.” (Chowdhary [0002])
Claim 20: Jones, as shown, teaches:
at an availability time associated with a plurality of periodically updated data sources, retrieve a plurality of periodically updated data objects from the plurality of periodically updated data sources;  (Jones [0051], “if a computer program is given access to driver communications, the information from the communications can be used to determine a "next load" availability for the driver…”; See also ) 
perform an aggregate join operation across the plurality of periodically updated data objects to generate an updated joined periodic data object; (Jones [0056], “The information in these messages are then parsed to determine if they contain information related to "next load" availability. In addition, if a program is able to link driver location information, for example cell phone location, with the parsed information from communications, the location can be used to augment the parsed information.  Further information related to initial driver plans, when available, is used in combination with the parsed information from messages and location data…”; See also [0058] – [0061])
update a joined periodic data object in a storage medium based, at least in part, on the updated joined periodic data object; (Jones [0068], “The data itself is already in its desired format, and so it is used as-is or combined with qualifying data as will be described below…”; See also [0069])
cause a triggering event detection data object to detect one or more qualified updates to the joined periodic data object and, in response to detecting the one or more qualified updates, generate a training trigger event data object, wherein the training event data object defines a persistent data time window for one or more persistently updated data sources; (Jones [0069], “When a direct communication is received, it is automatically reviewed to determine if it is in a suitable format for entry into a "capacity" database, with only rote manipulation. If the data is not in a suitable format, then the message data is parsed to associate the data with suitable fields. A portion of the data necessary to fill in the fields is used to populate the fields, and data that is not necessary for population of the fields is not used…”)
generate a persistently updated data object by retrieving data from the one or more persistently updated data sources in accordance with the persistent data time window; (Jones [0082], “The information is combined with location information from the driver's communication device or from an external source. This allows the information parsed from the message to be associated with the location information, which can be used to refine the information available from the parsed data obtained from the communication…”)
generate the non-persistent-input machine learning model based, at least in part, on the persistently updated training data object and the joined periodic data object; and (Jones [0080], “the parsing of the driver communications is performed by (computer) machine processing…”)

Jones teaches “communication analysis for augmenting data aggregation useful in associating the availability of a transportation service provider (TSP), driver or transportation resource with demand for transportation” ([0002]).  Jones contemplates using machine learning models to analyze data, but doesn’t explicitly teach using a machine learning model to generate an optimal price of a shipment as shown by Chowdhary:
deploy the non-persistent-input machine learning model for performing one or more predictive inferences to generate one or more predictions and for performing one or more prediction-based actions based, at least in part, on the one or more predictions. (Chowdhary [0036], “Referring back to FIG. 1, the output 128 of the processing of the analytics components may include optimal pricing, price influencer breakdown, what-if calculator, and quote segment dashboard…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones with the teachings of Chowdhary since, “[p]ricing of air cargo depends on a mix of long term contracts and spot market pricing. At present the spot pricing is performed manually or based on standard rate sheet. Each pricing request may include pricing for several routes with large number of variability. The combination of routing network and large number of variables for each spot pricing request renders the problem very complex. At present there is a lack of off-the-shelf system tools for spot pricing at the necessary scale.” (Chowdhary [0002])
Claims 8-10, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones/Chowdhary in view of Pre-grant Publication No.: US 2020/0134557 A1, hereinafter “Pevzner.” 
Claim 8: Jones/Chowdhary, as shown above, teaches all the limitations of claim 1.  Jones also teaches:
storing one or more load postings in a load database; (Jones [0310], “Driver data database 726 comprises data for registered drivers and is obtained from various sources including registration, previously-performed driver or TSP analysis processes (step 703). Driver data database 726 is used for registered drivers without search criteria provided in the established driver search request (step 712) or an invitation flow start (step 713).”)
responsive to at least one of (a) determining that a first load posting of the one or more load postings satisfies load preference criteria of a carrier or (b) determining that the first load posting satisfies query criteria of a carrier query received from the carrier, automatically identifying a shipper associated with the load posting; - 74 - AttyDktNo: 060965/547260(Jones [0085], “FIG. 1 is a schematic diagram showing the system's interaction with interested parties. The program acts as a system or shipment processing center 111 to receive requests for transportation services, obtain bids from TSPs and engage one or more of the TSPs to provide the transportation services…”)
responsive to determining that the contract transportation fee value is equal to or less than a transportation fee value of the first load posting, providing the first load posting with the contract transportation fee value, and (Jones [0123], “The prices are quoted to the shipper in an ordered format. The quotes can be arranged according to an order desired by the shipper, such as by price order…”)
responsive to determining that the contract transportation fee value is greater than the transportation fee value of the first load posting, not providing the first load posting; and (Jones [0125], “price, if delivered within a specified time period but only if the price does not exceed the median of all prices…”)

Jones/Chowdhary doesn’t explicitly teach the following; however, Pevzner teaches:
determining whether a shipper-carrier contract is in place between the shipper and the carrier; (Pevzner [0037], “Besides providing spot price processes, the transport system also offers contract and spot rates for users who have agreements for shipping lane. A contract price is the price that the transport system agrees to move a shipper's freight in a set of shipping lanes over a set period of time….”)
responsive to determining that a shipper-carrier contract is in place between the shipper and the carrier: (Pevzner [0037], “Besides providing spot price processes, the transport system also offers contract and spot rates for users who have agreements for shipping lane. A contract price is the price that the transport system agrees to move a shipper's freight in a set of shipping lanes over a set period of time….”)
identifying a contract transportation fee value based on the one or more predictive inferences,  (Pevzner [0037], “In the transport system, the contract price is rendered via another price-finder interface, which reports the amount of volume moved under the contract and the commitment yet to be met…”)
responsive to determining that there is not a shipper-carrier contract in place between the shipper and the carrier, providing the first load posting with the transportation fee value of the load posting, wherein the load posting is provided such that a carrier computing entity receives the load posting and provides the load posting via an interactive user interface. (Pevzner [0037], “In the transport system, the contract price is rendered via another price-finder interface, which reports the amount of volume moved under the contract and the commitment yet to be met…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones/Chowdhary with the teachings of Pevzner since “[o]ver the road transport is challenging. Shippers, freight brokers, and carriers move freight by linking carriers to shippers, and carriers and shippers must stay in touch. This means that agreements must be reached before loads are picked up, and confirmations must verify that the loads are picked up and delivered on time.” (Pevzner [0003])
Claim 9: Jones/Chowdhary/Pevzner, as shown above, teaches all the limitations of claim 8.  Jones also teaches:
receiving, originating from the carrier computing entity, a booking notification comprising a load identifier corresponding to the load posting; and updating the load database to indicate that the load posting is booked, wherein when a load posting is indicated as booked, the load posting is not provided to any further carriers. (Jones [0178[, “A determination is made if there is a practical match between what the TSP is willing to accept to haul one of the matching available loads, and the price the via the system the shipper is willing to pay. If so, the load can be booked…”)
Claim 10:  Jones/Chowdhary/Pevzner, as shown above, teaches all the limitations of claim 9.  Jones also teaches:
 identifying one or more complementary loads based on the load posting and providing complementary load postings corresponding to the identifying one or more complementary loads to the carrier computing entity. (“Jones [0149], “In some cases, the TSP has already made arrangements for one leg (typically the front haul) but needs to use a bidding process or negotiate for the other leg or legs. This is often the case with private fleet carriers, but also applies to other situations, such as TSPs making a delivery for an important client on a headhaul, or a TSP with long term contracts and outsourced private fleets. In these cases, there is one leg which is essentially fixed, but the TSP can be flexible for other legs within the time constraints of the pre-existing arrangements…”)
Claim 16: Jones/Chowdhary, as shown above, teaches all the limitations of claim 14.  Jones/Chowdhary doesn’t explicitly teach the following; however, Pevzner teaches:
providing the load posting to a carrier computing entity associated with a carrier, wherein providing the load posting to the carrier computing entity comprises: (Pevzner [0019], “A request for route detail and proposal details are received by the freight router module 210 on a communication network that expedites message delivery between the broker agent module 102 and the router module 106.”; See also [0016])
determining whether a shipper-carrier contract is in place between a shipper of the first load and the carrier; (Pevzner [0037], “Besides providing spot price processes, the transport system also offers contract and spot rates for users who have agreements for shipping lane. A contract price is the price that the transport system agrees to move a shipper's freight in a set of shipping lanes over a set period of time….”)
responsive to a determination that the shipper-carrier contract is in place between the shipper and the carrier, determining a contract transportation fee value associated with the shipper-carrier contract and providing the load posting with the contract transportation fee value; and (Pevzner [0037], “In the transport system, the contract price is rendered via another price-finder interface, which reports the amount of volume moved under the contract and the commitment yet to be met…”)
responsive to a determination that there is not a shipper-carrier contract in place between the shipper and the carrier, determining a dynamic transportation fee value for the first load and providing the load posting with the dynamic transportation fee value. (Pevzner [0037], “Even when a commitment has not been met, the freight router 208, in some transport systems, may recommend a spot price when prices under the contract diverge from spot rates. In these use cases, the transport system monitors the customer's usage and forecasts the customer's future use. When projected volumes exceed the contract volume by a predetermined threshold and the spot rates fall below the contract price by a predetermined threshold, some router and cargo planner modules 208 and 210 recommend rates outside of the contract, which may result in a discount to the contract rate…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones/Chowdhary with the teachings of Pevzner since “[o]ver the road transport is challenging. Shippers, freight brokers, and carriers move freight by linking carriers to shippers, and carriers and shippers must stay in touch. This means that agreements must be reached before loads are picked up, and confirmations must verify that the loads are picked up and delivered on time.” (Pevzner [0003])
Other Pertinent Prior Art
“Goodman” (US Patent No.: 10,776,745 B2) is directed to systems, methods, and computer program products for monitoring one or more shipments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         	
/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688                                                                                                                                                                                         	6/1/2022